Citation Nr: 0202640	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  97-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim of entitlement to service connection for bilateral 
macular degeneration and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran had active service from February 1973 to November 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which determined that new and material evidence had 
not been submitted to reopen the veteran's claim of 
entitlement to service connection for bilateral macular 
degeneration.

In a February 2000 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2001 order granting VA's motion, the 
Court vacated the Board's February 2000 decision and remanded 
the matter to the Board.

By a letter dated in October 2001, the Board notified the 
veteran's representative that the veteran's case had been 
returned to the Board, and that additional evidence or 
argument could be submitted.  The record reflects that no 
further evidence was submitted.


FINDINGS OF FACT

1.  In a decision dated in April 1995, the Board determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral macular degeneration.

2.  The evidence received since the April 1995 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  Bilateral macular degeneration was not found on the 
veteran's service entrance examination.

4.  Bilateral macular degeneration was diagnosed during 
active duty; it did not clearly and unmistakably exist prior 
to the veteran's entrance onto active duty.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for bilateral 
macular degeneration.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

2.  Bilateral macular degeneration was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on entrance, 
he indicated that he wore glasses.  His vision was measured 
at 20/400, correctable to 20/50 bilaterally.  Mild corneal 
insult due to contact lens use was noted.  In January 1974 
the veteran complained of difficulty with his vision, 
especially in bright sunlight.  He reported that his distance 
vision was blurry, and that his vision improved on cloudy 
days.  He indicated that he could not read writing in 
daylight.  He stated that his ability to read improved at 
close distances.  Macular degeneration was diagnosed in 
January 1974, and the veteran was placed on permanent 
physical profile.  On ophthalmology consultation in June 
1974, the examiner noted the veteran's report of poor vision 
since childhood.  The veteran's bilateral macular 
degeneration had not progressed since its diagnosis.

VA records for January and February 1986 show that the 
veteran participated in a rehabilitation program designed to 
help him adjust to his bilateral macular degeneration.

A synopsis of treatment from Family Vision Clinic was 
received by the RO in May 1987.  It states that the veteran 
first presented for optometric care in August 1967, when he 
complained of blurred distance vision.  The veteran was found 
to be mildly near sighted with a slight astigmatism 
bilaterally.  No internal or external eye pathology was 
noted.  The synopsis reveals that the first notation of 
macular degeneration was made in December 1974.

In an April 1990 statement, the veteran asserted that he was 
not aware of possible macular degeneration until January 
1974.  He pointed out that his induction examination had 
reflected no disqualifying defects, and that his claimed 
disability was first manifested and diagnosed while he was on 
active duty.  

An August 1992 VA ophthalmology consultation report shows a 
diagnosis of Stargardt's disease.  The examiner noted that 
the veteran was legally blind.  A statement from the 
Indianapolis VA Medical Center (VAMC) Visual Impairment 
Service Team Coordinator was also received.  He noted that he 
had known the veteran since his referral for VA blind 
rehabilitation services in 1985.  He pointed out that the 
specific macular disease at issue had not been diagnosed 
until well into the veteran's period of service.  He also 
argued that the finding of preexistence was in large part 
based on the veteran's reported history of poor vision since 
childhood.

In April 1995 the Board determined that new and material 
evidence to reopen a claim of entitlement to service 
connection for bilateral macular degeneration had not been 
received since a May 1991 Board decision denying service 
connection for this disability.  

In July 1995, the veteran submitted a statement from a staff 
ophthalmologist at the Indianapolis VAMC.  The author 
indicated that he was the ophthalmology consultant to the 
Indianapolis Visual Impairment Services Team.  He stated that 
he had reviewed the Board's decision concerning the veteran's 
claim.  He related that the macular degeneration diagnosed in 
1974 was the same condition as Stargardt's disease.  He noted 
that Stargardt's disease is a disease and not a disqualifying 
defect.

In the July 1996 rating decision on appeal, the RO determined 
that new and material evidence had not been submitted.

With his May 1997 substantive appeal, the veteran submitted a 
statement from Family Vision Clinic.  This statement is 
essentially duplicative of the synopsis of treatment already 
contained in the veteran's claims folder. 

In April 2000, another statement was received from the VA 
staff ophthalmologist who provided the statement in July 
1995.  He pointed out that there had been no indication of 
disease upon the veteran's entry into military service, and 
that no sign of macular degeneration was noted until 18 
months later.  He stated that although predilection for 
Stargardt's disease may have existed at the time the veteran 
entered service, it did not manifest itself symptomatically 
until a considerable time later.  He argued that all 
inevitably progressive conditions which do not become 
manifest until later in life must be regarded as not present 
until the symptoms occur.

II.  New and Material Evidence 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the veteran's claim to reopen.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The evidence received since the Board's April 1995 decision 
includes July 1995 and April 2000 statements from a VA staff 
ophthalmologist, and an excerpt of a previously submitted 
synopsis of treatment from the Family Vision Clinic.  The 
April 2000 statement from the VA staff ophthalmologist is not 
cumulative or redundant of the evidence previously of record.  
In addition, since this statement is competent evidence that 
the veteran's bilateral macular degeneration was first 
manifested during service, it is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, it is new and material, and the 
veteran's claim is reopened.

III.  Reopened Claim

The VCAA and the regulations implementing it are also 
applicable to the veteran's reopened claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As explained below, no additional information or evidence is 
needed to substantiate the veteran's claim.  Accordingly, no 
useful purpose would be served by remanding the case to the 
RO for consideration of the claim in light of the VCAA and 
the implementing regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran is presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities or 
disorders noted at the time of the examination for acceptance 
and enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
prior to service.  Only such conditions as are recorded in 
the examination reports are to be considered as "noted."  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 245 (1995).  

While the veteran's service medical records show that he 
entered active service with decreased visual acuity and mild 
corneal insult due to contact lens use, macular degeneration 
was not found on the entrance examination.  Therefore, the 
presumption of soundness applies with respect to this 
disability.  

The first diagnosis of macular degeneration was recorded in 
January 1974.  Chronicity of this disability is established 
by the medical evidence of record.  Since this chronic 
disorder was present during service but not found on the 
entrance examination, it must be presumed that the disorder 
was incurred in active duty unless the evidence clearly and 
unmistakably establishes that it existed prior to service.  A 
synopsis of treatment from Family Vision Center is silent as 
to macular disturbance for the period prior to the veteran's 
active service.  In addition, the April 2000 statement from 
the VA staff ophthalmologist indicates that the veteran's 
bilateral macular degeneration originated during his period 
of active service.  Therefore, the Board cannot conclude that 
the disability clearly and unmistakably existed prior to the 
veteran's entrance onto active duty.  



ORDER

The claim for service connection for bilateral macular 
degeneration is reopened and granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

